DISMISS and Opinion Filed November 10, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00955-CV

   IN RE SUNOCO RETAIL LLC AND DERRICK RAY LEWIS, Relators

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-18306

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      Relators’ September 23, 2022 petition for writ of mandamus challenges the

trial court’s order denying their motion to strike real party in interest’s intervention

in the underlying suit. Before the Court is relators’ November 8, 2022 unopposed

motion to dismiss this original proceeding. In their motion, relators advise us that

the original proceeding is moot because the parties have entered into a binding

settlement agreement.

      We grant the motion, and we dismiss this original proceeding.


                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE
220955F.P05